Hall, J.—
1, 2, 3. The evidence was sufficient to warrant the verdict finding against the will propounded in this case.
4. There was sufficient evidence on which to base a charge in relation to the elements which go to make up undue influence, fraud, •duress, etc.
5. It does not appear from the charge that the court required the •mental capacity of the testatrix to be proved by such ajdegree of testimony as would authorize a conviction in a criminal case — that being the exception made to it. The entire charge was full, fair and clear.
Judgment affirmed.